._   -




                     OFFICE    OF    THE ATTORNEY            GENERAL        OF TEXAS
                                                   AUSTIN




         BOIL T. Y. Trlkb&
         firrs      Arolrtaat,      State Superintuidmt              of
         Pub110 1n8tru0t1oa
         Aurtia,      TIXII




                                                                     UOtariu     for the board,
                                                                     UOkry who 1, thu,
                                                                     ward 02 trusteea
                                                                      &am   a0 krrotuf
                                                              to     tb  huth   of tiu        &L&
                                                             lwwE         o fth e
                                                                                h.smdh o nto -
                                                    o n00l r o *r th e r r r nk r f so
                                                    fo r a pad    c #o fa pu       under
                                                   l reOcPt EOOtta(  Of tbr board Of
                                                   hoar6 rot06 to rawovo tb            member
                                                    rf, to whlrh & had beon rhoran
                                                    fotod  another 8&w    or the baud
                                                    lsu   that no rttmpti um ras   ta
                                            s sftio o   lo tr wto o       b ut ur.4    to    OhMgO
         ths      smntuyshfg         iror     eno mea to tho other.            IOU request         our
         opinion      a8 to rhotfmr         ca not th, board          0r tnatecr  wa8       noting
         rlthin      lw paors        In   trklag    s\trh aetlon.        It Ia lg@euQ        the
         s& o b o mti
                    ma p r o p ul~
                                 lsr 0mb l.a
                                          no dth a at llfo r mi
                                                              r o QUlr .-
         manta kd        been sot k         rerutltuuk      the     erdor (ImALid apr.
                                                                                                        -   ..




                     Said .wtlolo          0080 lontolno the tollming pmrlol~:
                 *Tb ould board o r tr uo teo  ofo laoh or 8uoh lndopoa-
         a a nt lo&ool diatrloto  lnoorporatod under the provioiono
         of this i#t rhnll hare md lxweinr        and are hemby touted
         rith lll the rlghto,p~e1’e, pririla&po an& utlooeon-
         fo x -rldedimptared on tha trua tuo madtba& 0 of truota*o
         o;fldf9admt       sobooY dlotrlot,o br tb 6OW1rr1 laao oi thio
                 .
                     ~rtfoloo       EVW     and    8980, Revload Civil              Statutoo,     rud
aI h1lou0l
                     %ri4    trurtoro        8hll     mot     rithln      twontf       4ay8    4tter
         tha    llutloa,         or a0 00011 thoruttor              80 pooolblo far the
         9urpuo of orgmhlag.                       A u)orlQ        of r8ld hod  rhall
         nnstltutr          l   ~uoa%.mto 40 b~lnou.                 Thq mhall lhoooo
         irom    aair       numbof          prutdont,wPa           they      ltml~a&oo~~
         loorokr7,          a troaruror,           looosoor     ana loUoator       0r tuoo,
         8od other fmourary oftlooro                      an4   oomi.ttooo.~

                     w4ld    trtwtou         r&U      &opt      lwh     rukm,        roguktiono
         i&M& -km         t&w mar dewi propor;and tho pabllorno
                             lo
                 L 0r rue iadopndontdlrtrlot  ltmU k ma0r tholr
         rentrol(   and t&p rhall hme tbo @zolwlvo       power to una60
         M d g o r u0  na alohoolo, and mll4$      ts ra8 tithe     to
         3ro9ut9 ior mob01 pmrpoou hont ofam ?ootod in the
         P   r, llt    louaollo, or lehool3ruatoeobr utiarla 5096
         ro@ lad A,       Rorioad 8tot8tu lr &m$,      or other rtatuto;
             nl ~4 a oolai, erupt      ouch lltl.8    a8 a?. Ntugte&   b/
         tu” s tit&,         &all          bo noW         Ln ~$4       Mu4     of    trta&ty      ana
         th o u lu so
                  so r o la lfflu~ ud Choirolalm      l P4
         teUI~lo tienor lpitwbloh  y  ui~o to whirhmid turd
         lo l party..
          Phoro 1, rbe prwlolrrr or ibo ~Cenotltutloa or rktuto
whirl ilzu er at     l to flz blw po?10d~of tiw    that 0 trutu
ohall som as won o”@ l7 *a     he h80 beon ehoun b mom u
lUOL by        th0 km           or tmt00a           a0 proem            in mid0            no*.
8in80
    a om& s,r .@ .a tio
                     o r bsay -& h
                                 WS       l4opt.Uby tho
                                   u eb een
tnutur          radarUo prc*lolaao
                                 of ml*10 IWO, uo                                    le     Pot ralkd
upon to doolde the               ~uootiu          uhleh    UOtid   bo     pm8ent.d         ii l rulo
ha6 boar        ldogtod ltt     tin& to tir the porld ol time for the
seont4ry         to nm.     q c 0~4,   ~0 lts9h   lf wti~  or trm00a
ln th epast           ia dl0wl.q 8h o r r o r stuf to ur n                      fo r l p uid       ei
          :
L.




     ~0n.T. Y.Trimble,9aa            8


     one ya&r boron   raring  the appointant  or ~aolgn~tlng   uiothor
     unnot  be ronsidoro4 aa the adoptloo or a tie,   rmuulatloo or
     by-law udor #a proriolono of Artlola 2180 lu??lol~ntto bind
     ruture board8 and ruturr oonduot.
                     men    tb8   4umi0a     0r tom     OS 0rri00   10 00t      rixmd
     bt   law and ao prorlrlon 1~ #ada for tha teaon OS the lnomb@nt,
     tho powor or lp p o intma     nt
                                nrooorarl~  OurlY 81th it the Dowor
     or rawml. Roogbr v. Stuut, M 6. V. (&i) 6lk;-KooMa-t.
     Porm. 84 Tu. 8481 S4 Tor. Tur. 8941 8b c. f. 964. mAor th
     llrowtitamos oat but lboro w thlak-the board of truateeo war
     ltkr6    rlt4llnit0 parers ia 8haa&aa 1to pmlour oholoo Offs
     lW?Ota~   &I# b@im&ia@              WthO?   -bO?      o r th o b ur a    te lo r vo
     int&t   lrpaolt7.
                      o url91nla x0, 048lo &tolrod l llmllar                 sltu4U.on,
     end hthor        %han frlrtbar l&boratiDg oa the lubjoot w               onoleao
     l    009~'or   th4t   0~bia.




     oaltAm
     XHCL@SUIU
                           APPROVEDOCT 10, 1940